     Case 4:21-cv-00400-Y Document 9 Filed 07/21/21   Page 1 of 6 PageID 78


                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

WESLEY ADDISON,                     §
                  Petitioner,       §
                                    §
v.                                  §     No. 4:21-CV-400-Y
                                    §     (Consolidated with
                                    §     No. 4:21-CV-401-Y)
BILL WAYBOURN, Sheriff,             §
Tarrant County, Texas,              §
               Respondent.          §


                           OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus

under 28 U.S.C. § 2241 filed by Petitioner, Wesley Addison, a

pretrial detainee confined in the Tarrant County jail, against Bill

Waybourn, sheriff of Tarrant County, Texas, Respondent.

       After having considered the pleadings and relief sought by

Petitioner, the Court has concluded that the petition should be

dismissed for failure to exhaust in part and for mootness in part.


                   I.   Factual and Procedural History

       The record indicates that Petitioner is confined awaiting

trial in the 432nd Judicial District Court, Tarrant County, Texas,

on charges of aggravated robbery (case nos. 1625277 and 1659666),

manufacturing and delivery of a controlled substance (case no.

1653816), and unlawful possession of a firearm by a felon (case no.

1659665). (Resp’t’s Ex. 5, doc. 8.) In this federal petition,

Petitioner complains that (1) the state has not shown its readiness

for trial within the 90-day statutory time period; (2) the trial
   Case 4:21-cv-00400-Y Document 9 Filed 07/21/21   Page 2 of 6 PageID 79


court and his court-appointed counsel Lisa Renee Hoobler have

violated his Sixth Amendment right to a speedy trial; and (3) his

court-appointed counsel Lisa Renee Hoobler has failed to “act with

reasonable diligence and promptness” in her representation of him.

(Pet. 5–6, doc. 6.) He seeks to have his bond reduced and to be

tried or the charges dismissed. (Id. at 7.)


                             II.    Discussion

       As to grounds one and two involving Petitioner’s right to a

speedy trial, a state pretrial detainee is entitled to raise

constitutional claims in a federal habeas proceeding under § 2241

if two requirements are satisfied. First, the petitioner must be in

custody. See 28 U.S.C. § 2241(c); Dickerson v. Louisiana, 816 F.2d

220,   224   (5th   Cir.   1987).   Clearly,     Petitioner,   who   remains

incarcerated in the Tarrant County jail on the pending criminal

charges, is “in custody” for purposes of § 2241.

       Second, the petitioner must have exhausted his available state

remedies. See Dickerson, 816 F.2d at 224. State remedies are

ordinarily not considered exhausted so long as the petitioner may

effectively present his claims to the state courts by any currently

available and adequate procedure. Braden v. 30th Jud. Cir. Ct. of

Ky.,    410 U.S. 484, 489 (1973). In order to exhaust, a petitioner

must have submitted the factual and legal basis of his claims to

the highest state court in a procedurally correct manner. See

Deters v. Collins, 985 F.2d 789, 795 (5th Cir. 1993); Richardson v.

                                      2
   Case 4:21-cv-00400-Y Document 9 Filed 07/21/21   Page 3 of 6 PageID 80


Procunier, 762 F.2d 429, 432 (5th Cir. 1985). A petitioner may be

excused from the exhaustion requirement only if he can show

“exceptional circumstances of peculiar urgency.” Deters, 985 F.2d

at 795. Absent such circumstances, a pretrial detainee may not

adjudicate the merits of his claims before a judgment of conviction

has been entered by a state court. Braden, 410 U.S. at 489.

“Derailing of a pending state proceeding by an attempt to litigate

constitutional   defenses    prematurely    in   federal   court”   is      not

allowed. Id. at 493.

     Petitioner, as a pretrial detainee confined after a felony

indictment(s), may present his claims in an application for writ of

habeas corpus pursuant to article 11.08 of the Texas Code of

Criminal Procedure with the judge of the court in which he is

indicted. See TEX. CODE CRIM. PROC. ANN. art. 11.08 (West, Westlaw

current through legislation effective June 7, 2021, of the 2021

Legis. Sess.). If the trial court denies habeas relief under

article 11.08, the applicant’s remedy is to take a direct appeal to

an intermediate appellate court and then petition for discretionary

review by the Texas Court of Criminal Appeals, the state’s highest

court. See, e.g., Ex parte Twyman, 716 S.W.2d 951, 952 (Tex. Crim.

App. 1986) (citing Ex parte Payne, 618 S.W.2d 380, 382 n.5 (Tex.

Crim. App. 1981) (citations omitted)).

     Although Respondent provides documentary proof that, in at

least one of his pending cases, Petitioner has filed in the trial


                                     3
   Case 4:21-cv-00400-Y Document 9 Filed 07/21/21   Page 4 of 6 PageID 81


court pro-se motions for speedy trial, a reduction in his bail, and

substitution     of   court-appointed    counsel    Lisa   Renee   Hoobler,

Petitioner has not demonstrated that he has taken the appropriate

steps to properly exhaust the claims or that the state’s highest

court has been afforded a fair opportunity to consider and rule on

the merits of the claims. (Resp’t’s Ex. 2, doc. 8.) Consequently,

absent “exceptional circumstances,” such showing not having been

demonstrated by Petitioner, federal-court interference in the

normal functioning of the state’s criminal processes at this

juncture    is   unwarranted.   Therefore,    the    petition   should      be

dismissed without prejudice as to grounds one and two to allow

Petitioner to seek federal habeas-corpus relief after exhaustion of

his state-court remedies have been accomplished.

     As to ground three, Respondent provides documentary proof that

Petitioner moved for substitution of court-appointed counsel Lisa

Renee Hoobler on March 25, 2021, and that the trial court appointed

new counsel on April 27, 2021. (Id. Exs. 3–5.) Accordingly,

Petitioner’s claim that he is not being adequately represented is

now moot.


                            III.   Conclusion

     For the reasons discussed, the Court DISMISSES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

without prejudice for failure to exhaust state-court remedies in

part and for mootness in part.

                                     4
      Case 4:21-cv-00400-Y Document 9 Filed 07/21/21   Page 5 of 6 PageID 82


        Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the    district    court’s   assessment     of   the   constitutional   claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling as to grounds




                                        5
   Case 4:21-cv-00400-Y Document 9 Filed 07/21/21   Page 6 of 6 PageID 83


one and two or its resolution as to ground three. Therefore, a

certificate of appealability should not issue.

     SIGNED July 21, 2021.

                                         ____________________________
                                         TERRY R. MEANS
                                         UNITED STATES DISTRICT JUDGE




                                     6
